


--------------------------------------------------------------------------------

Exhibit 10.1

 
FOSSIL, INC.


2008 LONG-TERM INCENTIVE PLAN


The Fossil, Inc. 2008 Long-Term Incentive Plan (the “Plan”) was adopted by the
Board of Directors of Fossil, Inc., a Delaware corporation (the “Company”),
effective as of May 21, 2008 (the “Effective Date”), subject to approval by the
Company’s stockholders.




ARTICLE 1
PURPOSE


The purpose of the Plan is to attract and retain the services of key employees,
key contractors and Outside Directors of the Company and its Subsidiaries and to
provide such persons with a proprietary interest in the Company through the
granting of incentive stock options, nonqualified stock options, stock
appreciation rights, restricted stock, restricted stock units, performance
awards, dividend equivalent rights, and other awards, whether granted singly, or
in combination, or in tandem, that will


(a)           increase the interest of such persons in the Company’s welfare;


(b)           furnish an incentive to such persons to continue their services
for the Company or its Subsidiary; and


(c)           provide a means through which the Company may attract able persons
as Employees, Contractors and Outside Directors.


With respect to Reporting Participants, the Plan and all transactions under the
Plan are intended to comply with all applicable conditions of Rule 16b-3
promulgated under the Securities Exchange Act of 1934 (the “1934 Act”).  To the
extent any provision of the Plan or action by the Committee fails to so comply,
such provision or action shall be deemed null and void ab initio, to the extent
permitted by law and deemed advisable by the Committee.




ARTICLE 2
DEFINITIONS


For the purpose of the Plan, unless the context requires otherwise, the
following terms shall have the meanings indicated:


2.1           “Award” means the grant of any Incentive Stock Option,
Nonqualified Stock Option, Restricted Stock, SAR, Restricted Stock Units,
Performance Award, Dividend Equivalent Right or Other Award, whether granted
singly or in combination or in tandem (each individually referred to herein as
an “Incentive”).


2.2           “Award Agreement” means a written agreement between a Participant
and the Company which sets out the terms of the grant of an Award.


2.3           “Award Period” means the period set forth in the Award Agreement
during which one or more Incentives granted under an Award may be exercised.


2.4           “Board” means the board of directors of the Company.


2.5           “Change in Control” means the occurrence of the event set forth in
any one of the following paragraphs, except as otherwise provided herein:


(i)           any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates) representing 30%  or more of the combined voting
power of the Company’s then outstanding securities, or if such Person is the
Beneficial Owner, directly or indirectly, of securities of the Company
representing 30% or more of the combined voting power of the Company’s
outstanding securities as of the date the particular Award is granted, such
person becomes the Beneficial owner, directly or indirectly, of the combined
voting power of additional securities representing 10% or more of the Company’s
then outstanding securities, excluding any Person who becomes such a Beneficial
Owner in connection with a transaction described in clause (i) of paragraph
(iii) below; or


(ii)           the following individuals cease for any reason to constitute a
majority of the number of directors then serving:  individuals who, on the
Effective Date of this Plan, constitute the Board and any new director (other
than a director whose initial assumption of office is in connection with an
actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
stockholders was approved or recommended by a vote of at least a majority of the
directors then still in office who either were directors on the Effective Date
of this Plan or whose appointment, election or nomination for election was
previously so approved or recommended; or


(iii)           there is consummated a merger or consolidation of the Company or
any direct or indirect subsidiary of the Company with any other corporation,
other than (i) a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) at least 60% of the combined voting power of the securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation or (ii) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person is or becomes the Beneficial Owner, directly or indirectly, of securities
of the Company (not including the securities Beneficially Owned by such Person
any securities acquired directly from the Company or its Affiliates other than
in connection with the acquisition by the Company or its Affiliates of a
business) representing 30% or more of the combined voting power of the Company’s
then outstanding securities; or


(iv)           the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or there is consummated an agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s assets, other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity, at least 60% of the
combined voting power of the voting securities of which are owned by
stockholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale; or


(v)           any tender or exchange offer is made to acquire 30% or more of the
securities of the Company, other than an offer made by the Company, and shares
are acquired pursuant to that offer.


For purposes hereof:


“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under the
1934 Act.


“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the 1934
Act.


“Person” shall have the meaning given in Section 3(a)(9) of the 1934 Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities or (iv) a corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.


The provisions of this Section 2.5 shall be interpreted in accordance with the
requirements of Section 409A of the Code and the Final Treasury Regulations
issued thereunder, it being the intent of the parties that this Section 2.5
shall be compliance with the requirements of said Code Section and said
Regulations.


2.6           “Code” means the Internal Revenue Code of 1986, as amended.


2.7           “Committee” means the Compensation Committee of the Board.


2.8           “Common Stock” means the common stock, par value $0.01 per share,
which the Company is currently authorized to issue or may in the future be
authorized to issue, or any securities into which or for which the common stock
of the Company may be converted or exchanged, as the case may be, pursuant to
the terms of this Plan.


2.9           “Company” means Fossil, Inc. a Delaware corporation, and any
successor entity.


2.10           “Contractor” means any natural person, who is not an Employee,
rendering bona fide  services to the Company or a Subsidiary, with compensation,
pursuant to a written independent contractor agreement between such person and
the Company or a Subsidiary, provided that such services are not  rendered in
connection with the offer or sale of securities in a capital raising transaction
and do not directly or indirectly promote or maintain a market for the Company’s
securities.


2.11           “Corporation” means any entity that (i) is defined as a
corporation under Section 7701 of the Code and (ii) is the Company or is in an
unbroken chain of corporations (other than the Company) beginning with the
Company, if each of the corporations other than the last corporation in the
unbroken chain owns stock possessing a majority of the total combined voting
power of all classes of stock in one of the other corporations in the
chain.  For purposes of clause (ii) hereof, an entity shall be treated as a
“corporation” if it satisfies the definition of a corporation under Section 7701
of the Code.


2.12           “Date of Grant” means the effective date on which an Award is
made to a Participant as set forth in the applicable Award Agreement; provided,
however, that solely for purposes of Section 16 of the 1934 Act and the rules
and regulations promulgated thereunder, the Date of Grant of an Award shall be
the date of stockholder approval of the Plan if such date is later than the
effective date of such Award as set forth in the Award Agreement.  The
determination of Fair Market Value shall, where applicable, be in compliance
with Section 409A of the Code.


2.13           “Dividend Equivalent Right” means the right of the holder thereof
to receive credits based on the cash dividends that would have been paid on the
shares of Common Stock specified in the Award if such shares were held by the
Participant to whom the Award is made.


2.14           “Employee” means common law employee (as defined in accordance
with the Regulations and Revenue Rulings then applicable under Section 3401(c)
of the Code) of the Company or any Subsidiary of the Company provided, however,
in the case of individuals whose employment status, by virtue of their employer
or residence, is not determined under Section 3401(c) of the Code, “Employee”
shall mean an individual treated as an employee for local payroll tax or
employment purposes by the applicable employer for the relevant period.


2.15           “Executive Officer” means an officer of the Company or a
Subsidiary subject to Section 16 of the 1934 Act or a “covered employee” as
defined in Section 162(m)(3) of the Code.


2.16           “Exempt Shares” means shares of Common Stock designated as
“Exempt Shares” pursuant to Section 5.1(b).


2.17           “Fair Market Value” means, as of a particular date, (a) if the
shares of Common Stock are listed or quoted on any established national
securities exchange, the arithmetic mean of the high and low prices per share of
the Common Stock on the particular date (or, if the particular date is not a
trading day, the arithmetic mean of the high and low prices per share of the
Common Stock immediately preceding such particular date), determined in
accordance with the requirements of Section 422 of the Code (to the extent
Incentive Stock Options are granted) and/or Section 409A of the Code and the
regulations and other guidance issued thereunder; or (b) if the shares of Common
Stock are not so listed or quoted, such amount as may be determined by the
Committee (acting on the advice of an Independent Third Party, should the
Committee elect in its sole discretion to utilize an Independent Third Party for
this purpose), in good faith, to be the fair market value per share of Common
Stock.  Notwithstanding the foregoing provisions of this Section 2.17, to the
extent an Award is intended to be in compliance with some or all of the
requirements of Section 409A of the Code, “Fair Market Value” for purposes of
the Plan and any Award shall be the definition provided for under Section 409A
of the Code and Section 1.409A-1(b)(5)(iv) of the regulations issued thereunder
or any successor provision thereto.


2.18           “Full Value Award” means any Award with a net benefit to the
Participant, without regard to any restrictions such as those described in
Section 6.4(b), equal to the aggregate Fair Market Value of the total shares of
Common Stock subject to the Award.  Full Value Awards include Restricted Stock
and Restricted Stock Units, but do not include Stock Options and SARs.


2.19           “Incentive” is defined in Section 2.1 hereof.


2.20           “Incentive Stock Option” means an incentive stock option within
the meaning of Section 422 of the Code, granted pursuant to this Plan.  For
purposes of clarity, Employees of Fossil Partners, L.P.,  Outside Directors, and
Contractors are not eligible to receive Incentive Stock Options.


2.21           “Independent Third Party” means an individual or entity
independent of the Company having experience in providing investment banking or
similar appraisal or valuation services and with expertise generally in the
valuation of securities or other property for purposes of this Plan.  The
Committee may utilize one or more Independent Third Parties.


2.22           “Nonqualified Stock Option” means a nonqualified stock option,
granted pursuant to this Plan, which is not an Incentive Stock Option.


2.23           “Option Price” means the price which must be paid by a
Participant upon exercise of a Stock Option to purchase a share of Common Stock.


2.24           “Other Award” means an Award issued pursuant to Section 6.9
hereof.


2.25           “Outside Director” means a director of the Company who is not an
Employee or Contractor.


2.26           “Participant” means an Employee, Contractor or Outside Director
of the Company or a Subsidiary to whom an Award is granted under this Plan.


2.27           “Plan” means this Fossil, Inc. 2008 Long-Term Incentive Plan, as
amended from time to time.


2.28           “Performance Award” means an Award hereunder of cash, shares of
Common Stock, units or rights based upon, payable in, or otherwise related to,
Common Stock pursuant to Section 6.7 hereof.


2.29           “Performance Goal” means any of the goals set forth in Section
6.10 hereof.


2.30           “Reporting Participant” means a Participant who is subject to the
reporting requirements of Section 16 of the 1934 Act.


2.31           “Restricted Stock” means shares of Common Stock issued or
transferred to a Participant pursuant to Section 6.4 of this Plan which are
subject to restrictions or limitations set forth in this Plan and in the related
Award Agreement.


2.32           “Restricted Stock Units” means units awarded to Participants
pursuant to Section 6.6 hereof, which are convertible into Common Stock at such
time as such units are no longer subject to restrictions as established by the
Committee.


2.33           “Retirement” means any Termination of Service solely due to
retirement upon or after attainment of age sixty-five (65), or permitted early
retirement as determined by the Committee, provided, however, in the case of
Participants who reside in the European Economic Area, “Retirement” shall
mean  any Termination of Service as of a date they are eligible for mandatory
retirement benefits under local law, without regard to age.


2.34           “SAR” or “stock appreciation right” means the right to receive an
amount, in cash and/or Common Stock, equal to the excess of the Fair Market
Value of a specified number of shares of Common Stock as of the date the SAR is
exercised (or, as provided in the Award Agreement, converted) over the SAR Price
for such shares.


2.35           “SAR Price” means the exercise price or conversion price of each
share of Common Stock covered by a SAR, determined on the Date of Grant of the
SAR.


2.36           “Stock Option” means a Nonqualified Stock Option or an Incentive
Stock Option.


2.37           “Subsidiary” means  (i) any corporation in an unbroken chain of
corporations beginning with the Company, if each of the corporations other than
the last corporation in the unbroken chain owns stock possessing a majority of
the total combined voting power of all classes of stock in one of the other
corporations in the chain, (ii) any limited partnership, if the Company or any
corporation described in item (i) above owns a majority of the general
partnership interest and a majority of the limited partnership interests
entitled to vote on the removal and replacement of the general partner, and
(iii) any partnership or limited liability company, if the partners or members
thereof are composed only of the Company, any corporation listed in item (i)
above or any limited partnership listed in item (ii) above.  “Subsidiaries”
means more than one of any such corporations, limited partnerships, partnerships
or limited liability companies.  Notwithstanding the foregoing, an entity shall
not be a “Subsidiary” for purposes of this Plan, unless at least twenty-five
percent (25%) of such entity’s Voting Equity is owned either directly or
indirectly by the Company.


2.38           “Tenure Award” means an Award hereunder of cash, shares of Common
Stock, units or rights based upon, payable in, or otherwise related to, Common
Stock that vests over time based upon the Participant’s continued employment
with or service to the Company or its Subsidiary.


2.39           “Termination of Service” occurs when a Participant who is (i) an
Employee of the Company or any Subsidiary ceases to provide active service as an
Employee of the Company and its Subsidiaries, for any reason, (ii) a Contractor
of the Company or any Subsidiary ceases to serve as a Contractor of the Company
and its Subsidiaries, for any reason; or (iii) an Outside Director of the
Company or a Subsidiary ceases to serve as a director of the Company and its
Subsidiaries for any reason.  Except as may be necessary or desirable to comply
with applicable federal or state law, a “Termination of Service” shall not be
deemed to have occurred when a Participant who is an Employee becomes an Outside
Director or vice versa, or when a Participant who is serving in two capacities
(i.e., both an Employee and a director) ceases to serve in one of those
capacities (i.e., serves only as a director and not as an Employee); provided,
however, a "Termination of Service" shall be deemed to have occurred if a
Participant who is serving as an Employee becomes a Contractor, or vice versa,
or when an Outside Director ceases to be an Outside Director and becomes a
Contractor, unless otherwise specifically provided in the applicable award
agreement.  If, however, a Participant who is an Employee and who has an
Incentive Stock Option ceases to be an Employee but does not suffer a
Termination of Service, and if that Participant does not exercise the Incentive
Stock Option within the time required under Section 422 of the Code upon ceasing
to be an Employee, the Incentive Stock Option shall thereafter become a
Nonqualified Stock Option.  Notwithstanding the foregoing provisions of this
Section 2.39, in the event an Award issued under the Plan is subject to Section
409A of the Code, then, in lieu of the foregoing definition and to the extent
necessary to comply with the requirements of Section 409A of the Code, the
definition of “Termination of Service” for purposes of such Award shall be the
definition of “separation from service” provided for under Section 409A of the
Code and the regulations or other guidance issued thereunder.


2.40           “Total and Permanent Disability” means a Participant is qualified
for long-term disability benefits under the Company’s or Subsidiary’s disability
plan or insurance policy or under applicable non-U.S. law; or, if no such plan,
policy or law is then in existence or if the Participant is not eligible to
participate in such plan or policy, that the Participant, because of a physical
or mental condition resulting from bodily injury, disease, or mental disorder,
is unable to perform his or her duties of employment for a period of six (6)
continuous months, as determined in good faith by the Committee, based upon
medical reports or other evidence satisfactory to the Committee; provided that,
with respect to any Incentive Stock Option, Total and Permanent Disability shall
have the meaning given it under the rules governing Incentive Stock Options
under the Code. Notwithstanding the foregoing provisions of this Section 2.40,
in the event an Award issued under the Plan is subject to Section 409A of the
Code, then, in lieu of the foregoing definition and to the extent necessary to
comply with the requirements of Section 409A of the Code, the definition of
“Total and Permanent Disability” for purposes of such Award shall be the
definition of “disability” provided for under Section 409A of the Code and the
regulations or other guidance issued thereunder.


2.41           “Voting Equity” means the shares or other equity interests of an
entity that has the right to vote generally on matters submitted to a vote of
the owners of such entity.




ARTICLE 3
ADMINISTRATION


3.1           General Administration; Establishment of Committee.  Subject to
the terms of this Article 3, the Plan shall be administered by the
Committee.  The Committee shall consist of not fewer than two persons.  Any
member of the Committee may be removed at any time, with or without cause, by
resolution of the Board. Any vacancy occurring in the membership of the
Committee may be filled by appointment by the Board.  At any time there is no
Committee to administer the Plan, any references in this Plan to the Committee
shall be deemed to refer to the Board.


Membership on the Committee shall be limited to those members of the Board who
are “outside directors” under Section 162(m) of the Code and “non-employee
directors” as defined in Rule 16b-3 promulgated under the 1934 Act.  The
Committee shall select one of its members to act as its Chairman.  A majority of
the Committee shall constitute a quorum, and the act of a majority of the
members of the Committee present at a meeting at which a quorum is present shall
be the act of the Committee.


3.2           Designation of Participants and Awards.


(a)           The Committee  shall determine and designate from time to time the
eligible persons to whom Awards will be granted and shall set forth in each
related Award Agreement, where applicable, the Award Period, the Date of Grant,
and such other terms, provisions, limitations, and performance requirements, as
are approved by the Committee, but not inconsistent with the Plan.  The
Committee shall determine whether an Award shall include one type of Incentive
or two or more Incentives granted in combination or two or more Incentives
granted in tandem (that is, a joint grant where exercise of one Incentive
results in cancellation of all or a portion of the other Incentive) and shall
determine, where applicable, whether the requirements of Section 162(m) of the
Code shall apply to an Award to be granted to an Executive Officer.  Although
the members of the Committee shall be eligible to receive Awards, all decisions
with respect to any Award, and the terms and conditions thereof, to be granted
under the Plan to any member of the Committee shall be made solely and
exclusively by the other members of the Committee, or if such member is the only
member of the Committee, by the Board.


(b)           Notwithstanding Section 3.2(a), to the extent permitted by
applicable law,  the Committee may, in its discretion and by a resolution
adopted by the Committee, authorize one or more officers of the Company (an
“Authorized Officer”) to (i) designate one or more Employees or Contractors as
eligible persons to whom Stock Options or  SARs will be granted under the Plan
and (ii) determine the number of shares of Common Stock that will be subject to
such Stock Options or SARs; provided, however, that the resolution of the
Committee granting such authority shall (x) specify the total number of shares
of Common Stock that may be made subject to the Stock Options or SARs, (y) set
forth the price or prices (or a formula by which such price or prices may be
determined) to be paid for the purchase of the Common Stock subject to such
Stock Options or SARs, and (z) not authorize an officer to designate himself as
a recipient of any Stock Options or SARs.


3.3           Authority of the Committee.  The Committee, in its discretion,
shall (i) interpret the Plan and Award Agreements, (ii) prescribe, amend, and
rescind any rules, regulations and sub-plans (including sub-plans for Awards
made to Participants who are not resident in the United States), as necessary or
appropriate for the administration of the Plan, to obtain favorable tax
treatment for the Awards or to ensure compliance with securities laws, (iii)
establish performance goals for an Award and certify the extent of their
achievement, and (iv) make such other determinations or certifications and take
such other action as it deems necessary or advisable in the administration of
the Plan.  Any interpretation, determination, or other action made or taken by
the Committee shall be final, binding, and conclusive on all interested
parties.  The Committee’s discretion set forth herein shall not be limited by
any provision of the Plan, including any provision which by its terms is
applicable notwithstanding any other provision of the Plan to the contrary.


The Committee may delegate to officers of the Company, pursuant to a written
delegation, the authority to perform specified functions under the Plan.  Any
actions taken by any officers of the Company pursuant to such written delegation
of authority shall be deemed to have been taken by the Committee.


With respect to restrictions in the Plan that are based on the requirements of
Rule 16b-3 promulgated under the 1934 Act, Section 162(m) of the Code, Section
422 of the Code, the rules of any exchange or inter-dealer quotation system upon
which the Company’s securities are listed or quoted, or any other applicable
law, rule or restriction (collectively, “applicable law”), to the extent that
any such restrictions are no longer required by applicable law in order for an
Award to comply with such applicable law, the Committee shall have the sole
discretion and authority to grant Awards that are not subject to such
formerly-mandated restrictions and/or to waive any such formerly-mandated
restrictions with respect to outstanding Awards.  


ARTICLE 4
ELIGIBILITY


Any Employee (including an Employee who is also a director or an officer),
Contractor or Outside Director of the Company whose judgment, initiative, and
efforts contributed or may be expected to contribute to the successful
performance of the Company is eligible to participate in the Plan; provided that
only Employees of Fossil, Inc. and its Subsidiaries (excluding Subsidiaries that
are not corporations or that are less than fifty percent (50%) owned
subsidiaries)  shall be eligible to receive Incentive Stock Options  For
purposes of clarity, Employees of Fossil Partners, L.P., Contractors and Outside
Directors are not eligible to receive Incentive Stock Options. The Committee,
upon its own action, may grant, but shall not be required to grant, an Award to
any Employee, Contractor or Outside Director of the Company or any
Subsidiary.  Awards may be granted by the Committee at any time and from time to
time to new Participants, or to then Participants, or to a greater or lesser
number of Participants, and may include or exclude previous Participants, as the
Committee shall determine.  Except as required by this Plan, Awards granted at
different times need not contain similar provisions.  The Committee’s
determinations under the Plan (including without limitation determinations of
which Employees, Contractors or Outside Directors, if any, are to receive
Awards, the form, amount and timing of such Awards, the terms and provisions of
such Awards and the agreements evidencing same) need not be uniform and may be
made by it selectively among Participants who receive, or are eligible to
receive, Awards under the Plan.




ARTICLE 5
SHARES SUBJECT TO PLAN


5.1           Number Available for Awards.


(a)           Subject to adjustment as provided in Articles 11 and 12, the
maximum number of shares of Common Stock that may be delivered pursuant to
Awards granted under the Plan is an aggregate of 4,685,030, 100% of which may be
delivered pursuant to Incentive Stock Options.  Subject to adjustment pursuant
to Articles 11 and 12, the maximum number of shares of Common Stock with respect
to which  Stock Options or SARs  may be granted to any Executive Officer during
any calendar year is  250,000 shares of Common Stock.  Shares to be issued may
be made available from authorized but unissued Common Stock, Common Stock held
by the Company in its treasury, or Common Stock purchased by the Company on the
open market or otherwise.  During the term of this Plan, the Company will at all
times reserve and keep available the number of shares of Common Stock that shall
be sufficient to satisfy the requirements of this Plan.


(b)           Exempt Shares.  No more than ten percent (10%) of the shares of
Common Stock that may be delivered pursuant to Awards under Section 5.1(a) may
be shares designated as “Exempt Shares.”


5.2           Reuse of Shares.  To the extent that any Award under this Plan
shall be forfeited, shall expire or be canceled, in whole or in part, then the
number of shares of Common Stock covered by the Award or stock option so
forfeited, expired or canceled may again be awarded pursuant to the provisions
of this Plan.  In the event that previously acquired shares of Common Stock are
delivered to the Company in full or partial payment of the exercise price for
the exercise of a Stock Option granted under this Plan or of employment tax
withholding or other tax payment due with respect to any Award, the number of
shares of Common Stock available for future Awards under this Plan shall be
reduced only by the net number of shares of Common Stock issued upon the
exercise of the Stock Option or settlement of an Award.  Awards that may be
satisfied either by the issuance of shares of Common Stock or by cash or other
consideration shall be counted against the maximum number of shares of Common
Stock that may be issued under this Plan only during the period that the Award
is outstanding or to the extent the Award is ultimately satisfied by the
issuance of shares of Common Stock.  Awards will not reduce the number of shares
of Common Stock that may be issued pursuant to this Plan if the settlement of
the Award will not require the issuance of shares of Common Stock, as, for
example, a SAR that can be satisfied only by the payment of
cash.  Notwithstanding any provisions of the Plan to the contrary, only shares
forfeited back to the Company, shares canceled on account of termination,
expiration or lapse of an Award, shares surrendered in payment of the exercise
price of an option or shares withheld for payment of applicable employment tax
withholding obligations resulting from the exercise of an option shall again be
available for grant of Incentive Stock Options under the Plan, but shall not
increase the maximum  number of shares described in Section 5.1 above as the
maximum number of shares of Common Stock that may be delivered pursuant to
Incentive Stock Options.




ARTICLE 6
GRANT OF AWARDS


6.1           In General.


(a)           The grant of an Award shall be authorized by the Committee and
shall be evidenced by an Award Agreement setting forth the Incentive or
Incentives being granted, the total number of shares of Common Stock subject to
the Incentive(s), the Option Price (if applicable), the Award Period, the Date
of Grant, and such other terms, provisions, limitations, and performance
objectives, as are approved by the Committee, but (i) not inconsistent with the
Plan, (ii) to the extent an Award issued under the Plan is subject to Section
409A of the Code, in compliance with the applicable requirements of Section 409A
of the Code and the regulations or other guidance issued thereunder, and (iii)
to the extent the Committee determines that an Award shall comply with the
requirements of Section 162(m) of the Code, in compliance with the applicable
requirements of Section 162(m) of the Code and the regulations and other
guidance issued thereunder.  The Company shall execute an Award Agreement with a
Participant after the Committee approves the issuance of an Award.  Any Award
granted pursuant to this Plan must be granted within ten (10) years of the date
of adoption of this Plan. The Plan shall be submitted to the Company’s
stockholders for approval; however, the Committee may grant Awards under the
Plan prior to the time of stockholder approval.  Any such Award granted prior to
such stockholder approval shall be made subject to such stockholder approval.
The grant of an Award to a Participant shall not be deemed either to entitle the
Participant to, or to disqualify the Participant from, receipt of any other
Award under the Plan.


(b)           If the Committee establishes a purchase price for an Award, the
Participant must accept such Award within a period of thirty (30) days (or such
shorter period as the Committee may specify) after the Date of Grant by
executing the applicable Award Agreement and paying such purchase price.


(c)           Any Award under this Plan that is settled in whole or in part in
cash on a deferred basis may provide for interest equivalents to be credited
with respect to such cash payment. Interest equivalents may be compounded and
shall be paid upon such terms and conditions as may be specified by the grant.


6.2           Option Price.  The Option Price for any share of Common Stock
which may be purchased under a Nonqualified Stock Option for any share of Common
Stock may be equal to or greater than the Fair Market Value of the share on the
Date of Grant.  The Option Price for any share of Common Stock which may be
purchased under an Incentive Stock Option must be at least equal to the Fair
Market Value of the share on the Date of Grant; if an Incentive Stock Option is
granted to an Employee who owns or is deemed to own (by reason of the
attribution rules of Section 424(d) of the Code) more than ten percent (10%) of
the combined voting power of all classes of stock of the Company (or any parent
or Subsidiary), the Option Price shall be at least 110% of the Fair Market Value
of the Common Stock on the Date of Grant.


6.3           Maximum ISO Grants.  The Committee may not grant Incentive Stock
Options under the Plan to any Employee which would permit the aggregate Fair
Market Value (determined on the Date of Grant) of the Common Stock with respect
to which Incentive Stock Options (under this and any other plan of the Company
and its Subsidiaries) are exercisable for the first time by such Employee during
any calendar year to exceed $100,000.  To the extent any Stock Option granted
under this Plan which is designated as an Incentive Stock Option exceeds this
limit or otherwise fails to qualify as an Incentive Stock Option, such Stock
Option (or any such portion thereof) shall be a Nonqualified Stock Option.  In
such case, the Committee shall designate which stock will be treated as
Incentive Stock Option stock by causing the issuance of a separate stock
certificate and identifying such stock as Incentive Stock Option stock on the
Company’s stock transfer records.


6.4           Restricted Stock.  If Restricted Stock is granted to or received
by a Participant under an Award (including a Stock Option), the Committee shall
set forth in the related Award Agreement: (i) the number of shares of Common
Stock awarded, (ii) the price, if any, to be paid by the Participant for such
Restricted Stock and the method of payment of the price, (iii) the time or times
within which such Award may be subject to forfeiture, (iv) specified Performance
Goals of the Company, a Subsidiary, any division thereof or any group of
Employees of the Company, or other criteria, which the Committee determines must
be met in order to remove any restrictions (including vesting) on such Award,
and (v) all other terms, limitations, restrictions, and conditions of the
Restricted Stock, which shall be consistent with this Plan, to the extent
applicable and in the event the Committee determines that an Award shall comply
with the requirements of Section 162(m) of the Code, in compliance with the
requirements of Section 162(m) of the Code and the regulations issued thereunder
and, to the extent Restricted Stock granted under the Plan is subject to Section
409A of the Code, in compliance with the applicable requirements of Section 409A
of the Code and the regulations or other guidance issued thereunder.  The
provisions of Restricted Stock need not be the same with respect to each
Participant.


(a)           Legend on Shares.  The Company shall electronically register the
Restricted Stock awarded to a Participant in the name of such Participant, which
shall bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Restricted Stock, substantially as provided in
Section 16.9 of the Plan.   No stock certificate or certificates shall be issued
with respect to such shares of Common Stock, unless, following the expiration of
the Restriction Period (as defined in Section 6.4(b)(i)) without forfeiture in
respect of such shares of Common Stock, the Participant requests delivery of the
certificate or certificates by submitting a written request to the Committee (or
such party designated by the Company) requesting deliver of the
certificates.  The Company shall deliver the certificates requested by the
Participant to the Participant as soon as administratively practicable following
the Company’s receipt of such request.


(b)           Restrictions and Conditions.  Shares of Restricted Stock shall be
subject to the following restrictions and conditions:


(i)           Subject to the other provisions of this Plan and the terms of the
particular Award Agreements, during such period as may be determined by the
Committee commencing on the Date of Grant or the date of exercise of an Award
(the “Restriction Period”), the Participant shall not be permitted to sell,
transfer, pledge or assign shares of Restricted Stock. Except for these
limitations and subject to the provisions of Section 8.2 below, the Committee
may in its sole discretion, remove any or all of the restrictions on such
Restricted Stock whenever it may determine that, by reason of changes in
applicable laws or other changes in circumstances arising after the date of the
Award, such action is appropriate.


(ii)           Except as provided in sub-paragraph (i) above or in the
applicable Award Agreement, the Participant shall have, with respect to his or
her Restricted Stock, all of the rights of a stockholder of the Company,
including the right to vote the shares, and the right to receive any dividends
thereon.  The Company shall electronically register the Restricted Stock in the
name of the Participant, but shall not issue certificates for the Restricted
Stock unless the Participant requests delivery of the certificates for the
Restricted Stock, in writing in accordance with the procedures established by
the Committee.  A Participant may only request delivery of certificates for
shares of Common Stock free of restriction under this Plan after the Restriction
Period expires without forfeiture in respect of such shares of Common Stock or
after any other restrictions imposed on such shares of Common Stock by the
applicable Award Agreement or other agreement have expired.  Each Award
Agreement shall require that (x) each Participant, by his or her acceptance of
Restricted Stock, shall irrevocably grant to the Company a power of attorney to
transfer any shares so forfeited to the Company and agrees to execute any
documents requested by the Company in connection with such forfeiture and
transfer, and (y) such provisions regarding returns and transfers of stock
certificates with respect to forfeited shares of Common Stock shall be
specifically performable by the Company in a court of equity or law.


(iii)           The Restriction Period of Restricted Stock shall commence on the
Date of Grant or the date of exercise of an Award, as specified in the Award
Agreement, and, subject to Article 13 of the Plan, unless otherwise established
by the Committee in the Award Agreement setting forth the terms of the
Restricted Stock, shall expire upon satisfaction of the conditions set forth in
the Award Agreement; such conditions may provide for vesting based on such
Performance Goals, as may be determined by the Committee in its sole discretion.


(iv)           Except as otherwise provided in the particular Award Agreement,
upon Termination of Service for any reason during the Restriction Period, the
nonvested shares of Restricted Stock shall be forfeited by the Participant.  In
the event a Participant has paid any consideration to the Company for such
forfeited Restricted Stock, the Committee shall specify in the Award Agreement
that either (i) the Company shall be obligated to, or (ii) the Company may, in
its sole discretion, elect to, pay to the Participant, as soon as practicable
after the event causing forfeiture, in cash, an amount equal to the lesser of
the total consideration paid by the Participant for such forfeited shares or the
Fair Market Value of such forfeited shares as of the date of Termination of
Service, as the Committee, in its sole discretion shall select. Upon any
forfeiture, all rights of a Participant with respect to the forfeited shares of
the Restricted Stock shall cease and terminate, without any further obligation
on the part of the Company.


6.5           SARs.  The Committee may grant SARs to any Participant, either as
a separate Award or in connection with a Stock Option.  SARs shall be subject to
such terms and conditions as the Committee shall impose, provided that such
terms and conditions are (i)  not inconsistent with the Plan,  (ii) to the
extent a SAR issued under the Plan is subject to Section 409A of the Code, in
compliance with the applicable requirements of Section 409A of the Code and the
regulations or other guidance issued thereunder, and (iii)  to the extent the
Committee determines that a SAR shall comply with the requirements of Section
162(m) of the Code and the regulations and other guidance issued thereunder, in
compliance with the applicable requirements of Section 162(m) of the Code and
the regulations or other guidance issued thereunder.  The grant of the SAR may
provide that the holder may be paid for the value of the SAR either in cash or
in shares of Common Stock, or a combination thereof.  In the event of the
exercise of a SAR payable in shares of Common Stock, the holder of the SAR shall
receive that number of whole shares of Common Stock having an aggregate Fair
Market Value on the date of exercise equal to the value obtained by multiplying
(i) the difference between the Fair Market Value of a share of Common Stock on
the date of exercise over the  SAR Price as set forth in such SAR (or other
value specified in the agreement granting the SAR), by (ii) the number of shares
of Common Stock as to which the SAR is exercised, with a cash settlement to be
made for any fractional shares of Common Stock.  The SAR Price for any share of
Common Stock subject to a SAR may be  equal to  or greater than the Fair Market
Value of the share on the Date of Grant.  The Committee, in its sole discretion,
may place a ceiling on the amount payable upon exercise of a SAR, but any such
limitation shall be specified at the time that the SAR is granted.


6.6           Restricted Stock Units.  Restricted Stock Units may be awarded or
sold to any Participant under such terms and conditions as shall be established
by the Committee, provided, however, that such terms and conditions are (i) not
inconsistent with the Plan, (ii) to the extent a Restricted Stock Unit issued
under the Plan is subject to Section 409A of the Code, in compliance with the
applicable requirements of Section 409A of the Code and the regulations or other
guidance issued thereunder, and (iii) to the extent the Committee determines
that a Restricted Stock Unit shall comply with the requirements of Section
162(m) of the Code and the regulations and other guidance issued thereunder, in
compliance with the applicable requirements of Section 162(m) of the Code and
the regulations or other guidance issued thereunder.  The grant of the
Restricted Stock Units may provide that the holder may be paid for the value of
the Restricted Stock Unit either in cash or in shares of Common Stock, or a
combination thereof.  Restricted Stock Units shall be subject to such
restrictions as the Committee determines, including, without limitation, (a) a
prohibition against sale, assignment, transfer, pledge, hypothecation or other
encumbrance for a specified period; or (b) a requirement that the holder forfeit
(or in the case of shares of Common Stock or units sold to the Participant,
resell to the Company at cost) such shares or units in the event of Termination
of Service during the period of restriction.


6.7           Performance Awards.


(a)           The Committee may grant Performance Awards to one or more
Participants.  The terms and conditions of Performance Awards shall be specified
at the time of the grant and may include provisions establishing the performance
period, the Performance Goals to be achieved during a performance period, and
the maximum or minimum settlement values, provided that such terms and
conditions are (i) not inconsistent with the Plan and (ii) to the extent a
Performance Award issued under the Plan is subject to Section 409A of the Code,
in compliance with the applicable requirements of Section 409A of the Code and
the regulations or other guidance issued thereunder.  If the Performance Award
is to be in shares of Common Stock, the Performance Awards may provide for the
issuance of the shares of Common Stock at the time of the grant of the
Performance Award or at the time of  the certification by the Committee that the
Performance Goals for the performance period have been met; provided, however,
if shares of Common Stock are issued at the time of the grant of the Performance
Award and if, at the end of the performance period, the Performance Goals are
not certified by the Committee to have been fully satisfied, then,
notwithstanding any other provisions of this Plan to the contrary, the Common
Stock shall be forfeited in accordance with the terms of the grant to the extent
the Committee determines that the Performance Goals were not met. The forfeiture
of shares of Common Stock issued at the time of the grant of the Performance
Award due to failure to achieve the established Performance Goals shall be
separate from and in addition to any other restrictions provided for in this
Plan that may be applicable to such shares of Common Stock.   Each Performance
Award granted to one or more Participants shall have its own terms and
conditions.


To the extent the Committee determines that a Performance Award shall comply
with the requirements of Section 162(m) of the Code and the regulations and
other guidance issued thereunder, and if it is determined to be necessary in
order to satisfy Section 162(m) of the Code, at the time of the grant of a
Performance Award (other than a Stock Option) and to the extent permitted under
Section 162(m) of the Code and the regulations issued thereunder, the
Committeeshall provide for the manner in which the Performance Goals shall be
reduced to take into account the negative effect on the achievement of specified
levels of the Performance Goals which may result from enumerated corporate
transactions, extraordinary events, accounting changes and other similar
occurrences which were unanticipated at the time the Performance Goal was
initially established.   In no event, however, may the Committee increase the
amount earned under such a Performance Award, unless the reduction in the
Performance Goals would reduce or eliminate the amount to be earned under the
Performance Award and the Committee determines not to make such reduction or
elimination.


With respect to a Performance Award that is not intended to satisfy the
requirements of Code Section 162(m), if the Committee determines, in its sole
discretion, that the established performance measures or objectives are no
longer suitable because of a change in the Company’s business, operations,
corporate structure, or for other reasons that the Committee deemed
satisfactory, the Committee may modify the performance measures or objectives
and/or the performance period.


 (b)           Performance Awards may be valued by reference to the Fair Market
Value of a share of Common Stock or according to any formula or method deemed
appropriate by the Committee, in its sole discretion, including, but not limited
to, achievement of Performance Goals or other specific financial, production,
sales or cost performance objectives that the Committee believes to be relevant
to the Company’s business and/or remaining in the employ of the Company for a
specified period of time.  Performance Awards may be paid in cash, shares of
Common Stock, or other consideration, or any combination thereof.  If payable in
shares of Common Stock, the consideration for the issuance of such shares may be
the achievement of the performance objective established at the time of the
grant of the Performance Award.  Performance Awards may be payable in a single
payment or in installments and may be payable at a specified date or dates or
upon attaining the performance objective.  The extent to which any applicable
performance objective has been achieved shall be conclusively determined by the
Committee.


(c)           Notwithstanding the foregoing, in order to comply with the
requirements of Section 162(m) of the Code, if applicable, no Participant may
receive in any calendar year Performance Awards intended to comply with the
requirements of Section 162(m) of the Code which have an aggregate value of more
than $1,000,000, and if such Performance Awards involve the issuance of shares
of Common Stock, said aggregate value shall be based on the Fair Market Value of
such shares on the time of the grant of the Performance Award.  In no event,
however, shall any Performance Awards not intended to comply with the
requirements of Section 162(m) of the Code be issued contingent upon the failure
to attain the Performance Goals applicable to any Performance Awards granted
hereunder that the Committee intends to comply with the requirements of Section
162(m) of the Code.


6.8           Dividend Equivalent Rights.  The Committee may grant a Dividend
Equivalent Right to any Participant, either as a component of another Award or
as a separate Award. The terms and conditions of the Dividend Equivalent Right
shall be specified by the grant.  Dividend equivalents credited to the holder of
a Dividend Equivalent Right may be paid currently or may be deemed to be
reinvested in additional shares of Common Stock (which may thereafter accrue
additional dividend equivalents).  Any such reinvestment shall be at the Fair
Market Value at the time thereof.  Dividend Equivalent Rights may be settled in
cash or shares of Common Stock, or a combination thereof, in a single payment or
in installments.  A Dividend Equivalent Right granted as a component of another
Award may provide that such Dividend Equivalent Right shall be settled upon
exercise, settlement, or payment of, or lapse of restrictions on, such other
Award, and that such Dividend Equivalent Right granted as a component of another
Award may also contain terms and conditions different from such other Award.


6.9           Other Awards.  The Committee may grant to any Participant other
forms of Awards,  based upon, payable in, or otherwise related to, in whole or
in part, shares of Common Stock, if the Committee determines that such other
form of Award is consistent with the purpose and restrictions of this Plan.  The
terms and conditions of such other form of Award shall be specified by the
grant.  Such Other Awards may be granted for no cash consideration, for such
minimum consideration as may be required by applicable law, or for such other
consideration as may be specified by the grant.


6.10           Performance Goals.  Awards of Restricted Stock, Restricted Stock
Units, Performance Award and Other Awards (whether relating to cash or shares of
Common Stock) under the Plan may be made subject to the attainment of
Performance Goals relating to one or more business criteria which, where
applicable, shall be within the meaning of Section 162(m) of the Code and
consist of one or more or any combination of the following criteria: cash flow;
cost; revenues;  sales; ratio of debt to debt plus equity; net borrowing, credit
quality or debt ratings; profit before tax; economic profit; earnings before
interest and taxes; earnings before interest, taxes, depreciation and
amortization; gross margin; earnings per share (whether on a pre-tax, after-tax,
operational or other basis); operating earnings; capital expenditures; expenses
or expense levels; economic value added; ratio of operating earnings to capital
spending or any other operating ratios; free cash flow; net profit; net sales;
net asset value per share; the accomplishment of mergers, acquisitions,
dispositions, public offerings or similar extraordinary business transactions;
sales growth; price of the Company’s Common Stock; return on assets, equity or
stockholders’ equity; market share; inventory levels, inventory turn or
shrinkage; or total return to stockholders (“Performance Criteria”).  Any
Performance Criteria may be used to measure the performance of the Company as a
whole or any business unit of the Company and may be measured relative to a peer
group or index.  Any Performance Criteria may include or exclude (i)
extraordinary, unusual and/or non-recurring items of gain or loss, (ii) gains or
losses on the disposition of a business, (iii) changes in tax or accounting
regulations or laws, (iv) the effect of a merger or acquisition, as identified
in the Company’s quarterly and annual earnings releases, or (v) other similar
occurrences.  In all other respects, Performance Criteria shall be calculated in
accordance with the Company’s financial statements, under generally accepted
accounting principles, or under a methodology established by the Committee prior
to the issuance of an Award which is consistently applied and identified in the
audited financial statements, including footnotes, or the Management Discussion
and Analysis section of the Company’s annual report and/or the Compensation
Discussion and Analysis section of the Company’s annual report and/or
proxy.  However, to the extent Section 162(m) of the Code is applicable, the
Committee may not in any event increase the amount of compensation payable to an
individual upon the attainment of a Performance Goal.


6.11           Tandem Awards.  The Committee may grant two or more Incentives in
one Award in the form of a “tandem Award,” so that the right of the Participant
to exercise one Incentive shall be canceled if, and to the extent, the other
Incentive is exercised.  For example, if a Stock Option and a SAR are issued in
a tandem Award, and the Participant exercises the SAR with respect to 100 shares
of Common Stock, the right of the Participant to exercise the related Stock
Option shall be canceled to the extent of 100 shares of Common Stock.




ARTICLE 7
OUTSIDE DIRECTOR GRANTS


7.1           Automatic Grants.  Subject to the terms and conditions of this
Plan, each Outside Director of the Company who does not elect to decline to
participate in the Plan shall automatically be granted Nonqualified Stock
Options as follows: (1) each individual who first becomes an Outside Director
shall automatically be granted a one-time grant of Nonqualified Stock Options to
purchase 5,000 shares of Common Stock, with an exercise price equal  to the Fair
Market Value of the Common Stock on the Date of Grant; and (2) on January 1st of
each year (other than the calendar year in which the individual first becomes an
Outside Director), each Outside Director shall automatically be granted
Nonqualified Stock Options to purchase 6,000 shares of Common Stock, with an
exercise price equal to the Fair Market Value of the Common Stock on the Date of
Grant, so long as such Outside Director has not suffered a Termination of
Service as an Outside Director prior to such date.  Notwithstanding the
foregoing, in the case of any grant of Nonqualified Stock Options made pursuant
to this Section 7.1, such grant shall only be made if the number of shares
subject to future grant under this Section 7.1 is sufficient to make all
automatic grants required to be made pursuant to this Section 7.1 on such Date
of Grant.


7.2           Vesting and Forfeiture.


(a)           Subject to certain restrictions and conditions set forth in this
Plan, any Nonqualified Stock Options granted pursuant to this Article 7 shall be
vested and exercisable as follows: (i) Fifty percent (50%) of the total number
of shares of Common Stock subject to a Nonqualified Stock Option shall vest and
become exercisable on the first anniversary of the Date of Grant, provided the
Outside Director is providing services to the Company or a Subsidiary on such
date; (ii) An additional twenty-five percent (25%) of the total number of shares
of Common Stock subject to a Nonqualified Stock Option shall vest and become
exercisable on the second anniversary of the Date of Grant, provided the Outside
Director is providing services to the Company or a Subsidiary on such date; and
(iii) The remaining twenty-five percent (25%) of the total number of shares of
Common Stock subject to a Nonqualified Stock Option shall vest and become
exercisable on the third anniversary of the Date of Grant, provided the Outside
Director is providing services to the Company or a Subsidiary on such
date.  Notwithstanding the foregoing, in the event of an Outside Director’s
Termination of Service due to his or her death, all unvested Nonqualified Stock
Options shall immediately become one hundred percent (100%) vested and
exercisable.


(b)           Except as otherwise provided herein, each Outside Director’s
Nonqualified Stock Options granted pursuant to this Article 7 shall terminate
and be forfeited on the first to occur of the following: (i) 5 p.m. on the date
immediately preceding the tenth (10th) anniversary of such Nonqualified Stock
Option’s Date of Grant; (ii) the date of his or her Termination of Service for
any reason other than death, to the extent such Nonqualified Stock Options are
unvested on the date of his or her Termination of Service; and (iii) to the
extent such Nonqualified Stock Options are vested, on the first anniversary of
his or her Termination of Service for any reason other than death.




ARTICLE 8
AWARD PERIOD; VESTING


8.1           Award Period.  Subject to the other provisions of this Plan, the
Committee may, in its discretion, provide that an Incentive may not be exercised
in whole or in part for any period or periods of time or beyond any date
specified in the Award Agreement.  Except as provided in the Award Agreement, an
Incentive may be exercised in whole or in part at any time during its term.  The
Award Period for an Incentive shall be reduced or terminated upon Termination of
Service.  No Incentive granted under the Plan may be exercised at any time after
the end of its Award Period.  No portion of any Incentive may be exercised after
the expiration of ten (10) years from its Date of Grant.  However, if an
Employee owns or is deemed to own (by reason of the attribution rules of Section
424(d) of the Code) more than ten percent (10%) of the combined voting power of
all classes of stock of the Company (or any parent or Subsidiary) and an
Incentive Stock Option is granted to such Employee, the term of such Incentive
Stock Option (to the extent required by the Code at the time of grant) shall be
no more than five (5) years from the Date of Grant.


8.2           Vesting.


(a)           General.  Except as otherwise provided by Section 8.2(b), the
Committee, in its sole discretion, may determine that an Incentive will be
immediately vested in whole or in part, or that all or any portion may not be
vested until a date, or dates, subsequent to its Date of Grant, or until the
occurrence of one or more specified events, subject in any case to the terms of
the Plan.  If the Committee imposes conditions upon vesting, then, except as
otherwise provided by Section 8.2(b), subsequent to the Date of Grant, the
Committee may, in its sole discretion, accelerate the date on which all or any
portion of the Incentive may be vested; provided, however, that shares of Common
Stock underlying all or any portion of a Nonqualified Stock Option or Incentive
Stock Option for which the Committee accelerates the vesting date other than in
the event of the Participant’s death, Total and Permanent Disability or
Retirement, or the occurrence of a Change in Control shall be Exempt Shares.


           (b)           Full Value Award Vesting.  Except as otherwise provided
herein, the Committee must grant all Full Value Awards in accordance with the
following provisions:

(i)       All Full Value Awards granted by the Committee that constitute
Performance Awards must vest no earlier than one (1) year after the Date of
Grant.


(ii)                  All Full Value Awards granted by the Committee that
constitute Tenure Awards must vest no earlier than over the three (3) year
period commencing on the Date of Grant on a pro rata basis.


(iii)                  The Committee may not accelerate the date on which all or
any portion of a Full Value Award may be vested or waive the Restriction Period
on a Full Value Award except upon the Participant's death, Total and Permanent
Disability or Retirement or the occurrence of a Change in Control.


Notwithstanding the foregoing, the Committee may, in its sole discretion, grant
Full Value Awards with more favorable vesting provisions than set forth in this
Section 8.2(b) or accelerate the vesting or waive the Restriction Period for
Full Value Awards at any time, provided that the shares of Common Stock subject
to such Awards shall be Exempt Shares.




ARTICLE 9
EXERCISE OR CONVERSION OF INCENTIVE


9.1           In General.  A vested Incentive may be exercised or converted,
during its Award Period, subject to limitations and restrictions set forth in
the Award Agreement


9.2           Securities Law and Exchange Restrictions.  In no event may an
Incentive be exercised or shares of Common Stock be issued pursuant to an Award
if a necessary listing or quotation of the shares of Common Stock on a stock
exchange or inter-dealer quotation system or any registration under state or
federal securities laws required under the circumstances has not been
accomplished.


9.3           Exercise of Stock Option.


(a)           In General.  If a Stock Option is exercisable prior to the time it
is vested, the Common Stock obtained on the exercise of the Stock Option shall
be Restricted Stock which is subject to the applicable provisions of the Plan
and the Award Agreement.  If the Committee imposes conditions upon exercise,
then subsequent to the Date of Grant, the Committee may, in its sole discretion,
accelerate the date on which all or any portion of the Stock Option may be
exercised.  No Stock Option may be exercised  for a fractional share of Common
Stock.  The granting of a Stock Option shall impose no obligation upon the
Participant to exercise that Stock Option.


(b)           Notice and Payment.  Subject to such administrative regulations as
the Committee may from time to time adopt, a Stock Option may be exercised by
the delivery of notice (in writing, electronically, or telephonically) to the
Committee (or such person or persons designated by the Committee) setting forth
the number of shares of Common Stock with respect to which the Stock Option is
to be exercised (the “Exercise Notice”).  The date of exercise (the “Exercise
Date”) with respect to any Stock Option shall be the date that the Participant
has delivered both the Exercise Notice and consideration to the Company with  a
value equal to the total Option Price of the shares to be purchased, plus any
employment tax withholding or other tax payment due with respect to such Award,
payable as provided in the Award Agreement, which may provide for payment in any
one or more of the following ways:  (a) cash or check, bank draft, or money
order payable to the order of the Company and in U.S. dollars, (b) Common Stock
(including Restricted Stock) owned by the Participant on the Exercise Date,
valued at its Fair Market Value on the Exercise Date, (c) by delivery (including
by FAX or electronic transmission) to the Company or its designated agent of an
executed irrevocable option exercise form (or, to the extent permitted by the
Company, exercise instructions, which may be communicated in writing,
telephonically, or electronically) together with irrevocable instructions from
the Participant to a broker or dealer, reasonably acceptable to the Company, to
sell certain of the shares of Common Stock purchased upon exercise of the Stock
Option or to pledge such shares as collateral for a loan and promptly deliver to
the Company the amount of sale or loan proceeds necessary to pay such purchase
price, and/or (d) in any other form of valid consideration that is acceptable to
the Committee in its sole discretion.  In the event that shares of Restricted
Stock are tendered as consideration for the exercise of a Stock Option, a number
of shares of Common Stock issued upon the exercise of the Stock Option equal to
the number of shares of Restricted Stock used as consideration therefor shall be
subject to the same restrictions and provisions as the Restricted Stock so
tendered.  If the Participant fails to deliver the consideration described in
this Section 9.3(b) within three (3) business days of the date of the Exercise
Notice, then the Exercise Notice shall be null and void and the Company will
have no obligation to deliver any shares of Common Stock to the Participant in
connection with such Exercise Notice.


(c)           Issuance of Certificate.  Except as otherwise provided in Section
6.4 hereof (with respect to shares of Restricted Stock) or in the applicable
Award Agreement, upon payment of all amounts due from the Participant, the
Company shall cause  the Common Stock then being purchased to be registered in
the Participant’s name  (or the person exercising the Participant’s Stock Option
in the event of his or her death), but shall not issue certificates for the
Common Stock unless the Participant requests delivery of the certificates for
the Common Stock, in writing in accordance with the procedures established by
the Committee.  The Company shall deliver certificates to the Participant  (or
the person exercising the Participant’s Stock Option in the event of his or her
death) as soon as administratively practicable following the Company’s receipt
of a written request from the Participant for delivery of the
certificates.  Notwithstanding the forgoing, if the Participant has exercised an
Incentive Stock Option, the Company may at its option retain physical possession
of the certificate evidencing the shares acquired upon exercise until the
expiration of the holding periods described in Section 422(a)(1) of the
Code.  Any obligation of the Company to deliver shares of Common Stock shall,
however, be subject to the condition that, if at any time the Committee shall
determine in its discretion that the listing, registration, or qualification of
the Stock Option or the Common Stock upon any securities exchange or
inter-dealer quotation system or under any state or federal law, or the consent
or approval of any governmental regulatory body, is necessary as a condition of,
or in connection with, the Stock Option or the issuance or purchase of shares of
Common Stock thereunder, the Stock Option may not be exercised in whole or in
part unless such listing, registration, qualification, consent, or approval
shall have been effected or obtained free of any conditions not reasonably
acceptable to the Committee.


(d)           Failure to Pay.  Except as may otherwise be provided in an Award
Agreement, if the Participant fails to pay for any of the Common Stock specified
in such notice or fails to accept delivery thereof, that portion of the
Participant’s Stock Option and right to purchase such Common Stock may be
forfeited by the Participant, in the Committee’s sole discretion.


9.4           SARs.  Subject to the conditions of this Section 9.4 and such
administrative regulations as the Committee may from time to time adopt, a SAR
may be exercised by the delivery (including by FAX) of written notice to the
Committee setting forth the number of shares of Common Stock with respect to
which the SAR is to be exercised and the date of exercise thereof (the “Exercise
Date”) which shall be at least three (3) days after giving such notice unless an
earlier time shall have been mutually agreed upon. Subject to the terms of the
Award Agreement and only if permissible under Section 409A of the Code and the
regulations or other guidance issued thereunder (or, if not so permissible, at
such time as permitted by Section 409A of the Code and the regulations or other
guidance issued thereunder), the Participant shall receive from the Company in
exchange therefor in the discretion of the Committee, and subject to the terms
of the Award Agreement:


(i)           cash in an amount equal to the excess (if any) of the Fair Market
Value (as of the date of the exercise, or if provided in the Award Agreement,
conversion, of the SAR) per share of Common Stock over the SAR Price per share
specified in such SAR, multiplied by the total number of shares of Common Stock
of the SAR being surrendered;


(ii)           that number of shares of Common Stock having an aggregate Fair
Market Value (as of the date of the exercise, or if provided in the Award
Agreement, conversion, of the SAR) equal to the amount of cash otherwise payable
to the Participant, with a cash settlement to be made for any fractional share
interests; or


(iii)           the Company may settle such obligation in part with shares of
Common Stock and in part with cash.


The distribution of any cash or Common Stock pursuant to the foregoing sentence
shall be made at such time as set forth in the Award Agreement.


9.5           Disqualifying Disposition of Incentive Stock Option.  If shares of
Common Stock acquired upon exercise of an Incentive Stock Option are disposed of
by a Participant prior to the expiration of either two (2) years from the Date
of Grant of such Stock Option or one (1) year from the transfer of shares of
Common Stock to the Participant pursuant to the exercise of such Stock Option,
or in any other disqualifying disposition within the meaning of Section 422 of
the Code, such Participant shall notify the Company in writing of the date and
terms of such disposition.  A disqualifying disposition by a Participant shall
not affect the status of any other Stock Option granted under the Plan as an
Incentive Stock Option within the meaning of Section 422 of the Code.




ARTICLE 10
AMENDMENT OR DISCONTINUANCE


Subject to the limitations set forth in this Article 10, the Board may at any
time and from time to time, without the consent of the Participants, alter,
amend, revise, suspend, or discontinue the Plan in whole or in part; provided,
however, that no amendment for which stockholder approval is required either (i)
by any securities exchange or inter-dealer quotation system on which the Common
Stock is listed or traded or (ii) in order for the Plan and Incentives awarded
under the Plan to continue to comply with Sections 162(m), 421, and 422 of the
Code, including any successors to such Sections, or other applicable law, shall
be effective unless such amendment shall be approved by the requisite vote of
the stockholders of the Company entitled to vote thereon.  Notwithstanding the
foregoing, no amendment to the Plan that increases the benefits accrued to
Participants, increases the maximum number of shares of Common Stock which may
be issued under the Plan, reprices any Stock Options or modifies the
requirements for participation in the Plan shall be effective unless such
amendment shall be approved by the stockholders of the Company entitled to vote
thereon in the manner set forth in the Company’s articles of incorporation and
bylaws. Any amendments made pursuant to this Article 10 shall, to the extent
deemed necessary or advisable by the Committee, be applicable to any outstanding
Incentives theretofore granted under the Plan, notwithstanding any contrary
provisions contained in any Award Agreement.  In the event of any such amendment
to the Plan, the holder of any Incentive outstanding under the Plan shall, upon
request of the Committee and as a condition to the exercisability thereof,
execute a conforming amendment in the form prescribed by the Committee to any
Award Agreement relating thereto.  Notwithstanding anything contained in this
Plan to the contrary, unless required by law, no action contemplated or
permitted by this Article 10 shall adversely affect any rights of Participants
or obligations of the Company to Participants with respect to any Incentive
theretofore granted under the Plan without the consent of the affected
Participant.  For purposes of clarity, any amendment to an existing Award
resulting in a less favorable tax consequence to a Participant under the Award
shall not be considered to adversely affect the rights of the Participant.




ARTICLE 11
TERM


The Plan shall be effective from the date that this Plan is approved by the
Board.  Unless sooner terminated by action of the Board, the Plan will terminate
on May 21, 2018, but Incentives granted before that date will continue to be
effective in accordance with their terms and conditions.




ARTICLE 12
CAPITAL ADJUSTMENTS


In the event that any dividend or other distribution (whether in the form of
cash, Common Stock, other securities, or other property), recapitalization,
stock split, reverse stock split, rights offering, reorganization, merger,
consolidation, split-up, spin-off, split-off, combination, subdivision,
repurchase, or exchange of Common Stock or other securities of the Company,
issuance of warrants or other rights to purchase Common Stock or other
securities of the Company, or other similar corporate transaction or event
affects the fair value of an Award, then the Committee shall adjust any or all
of the following so that the fair value of the Award immediately after the
transaction or event is equal to the fair value of the Award immediately prior
to the transaction or event (i) the number of shares and type of Common Stock
(or the securities or property) which thereafter may be made the subject of
Awards, (ii) the number of shares and type of Common Stock (or other securities
or property) subject to outstanding Awards, (iii) the number of shares and type
of Common Stock (or other securities or property) specified as the annual
per-participant limitation under Section 5.1 of the Plan, (iv) the Option Price
of each outstanding Award, (v) the amount, if any, the Company pays for
forfeited shares of Common Stock in accordance with Section 6.4, and (vi) the
number of or SAR Price of shares of Common Stock then subject to outstanding
SARs previously granted and unexercised under the Plan to the end that the same
proportion of the Company’s issued and outstanding shares of Common Stock in
each instance shall remain subject to exercise at the same aggregate SAR Price;
provided however, that the number of shares of Common Stock (or other securities
or property) subject to any Award shall always be a whole
number.  Notwithstanding the foregoing, no such adjustment shall be made or
authorized to the extent that such adjustment would cause the Plan or any Stock
Option to violate Section 422 of the Code or Section 409A of the Code.  Such
adjustments shall be made in accordance with the rules of any securities
exchange, stock market, or stock quotation system to which the Company is
subject.


The computation of any adjustment under this Article 12  shall be conclusive and
shall be binding upon each affected Participant  To the extent required by
applicable law, upon the occurrence of any such adjustment, the Company shall
provide notice to each affected Participant of its computation of such
adjustment.


ARTICLE 13
RECAPITALIZATION, MERGER AND CONSOLIDATION


13.1           No Effect on Company’s Authority.  The existence of this Plan and
Incentives granted hereunder shall not affect in any way the right or power of
the Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure and its business, or any Change in Control, or any merger or
consolidation of the Company, or any issuance of bonds, debentures, preferred or
preference stocks ranking prior to or otherwise affecting the Common Stock or
the rights thereof (or any rights, options, or warrants to purchase same), or
the dissolution or liquidation of the Company, or any sale or transfer of all or
any part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.


13.2           Conversion of Incentives Where Company Survives.  Subject to any
required action by the stockholders and except as otherwise provided by Section
13.4 hereof or as may be required to comply with Section 409A of the Code and
the regulations or other guidance issued thereunder, if the Company shall be the
surviving or resulting corporation in any merger, consolidation or share
exchange, any Incentive granted hereunder shall pertain to and apply to the
securities or rights (including cash, property, or assets) to which a holder of
the number of shares of Common Stock subject to the Incentive would have been
entitled.


13.3           Exchange or Cancellation of Incentives Where Company Does Not
Survive.  Except as otherwise provided by Section 13.4 hereof or as may be
required to comply with Section 409A of the Code and the regulations or other
guidance issued thereunder, in the event of any merger, consolidation or share
exchange pursuant to which the Company is not the surviving or resulting
corporation, there shall be substituted for each share of Common Stock subject
to the unexercised portions of outstanding Incentives, that number of shares of
each class of stock or other securities or that amount of cash, property, or
assets of the surviving, resulting or consolidated company which were
distributed or distributable to the stockholders of the Company in respect to
each share of Common Stock held by them, such outstanding Incentives to be
thereafter exercisable for such stock, securities, cash, or property in
accordance with their terms.


13.4           Cancellation of Incentives.  Notwithstanding the provisions of
Sections 13.2 and 13.3 hereof,  and except as may be required to comply with
Section 409A of the Code and the regulations or other guidance issued
thereunder, all Incentives granted hereunder may be canceled by the Company, in
its sole discretion, as of the effective date of any Change in Control, merger,
consolidation or share exchange, or any issuance of bonds, debentures, preferred
or preference stocks ranking prior to or otherwise affecting the Common Stock or
the rights thereof (or any rights, options, or warrants to purchase same), or of
any proposed sale of all or substantially all of the assets of the Company, or
of any dissolution or liquidation of the Company, by either:


(a)           giving notice to each holder thereof or his personal
representative of its intention to cancel those Incentives for which the
issuance of shares of Common Stock involved payment by the Participant for such
shares, and permitting the purchase during the thirty (30) day period next
preceding such effective date of any or all of the shares of Common Stock
subject to such outstanding Incentives, including in the Committee’s discretion
some or all of the shares as to which such Incentives would not otherwise be
vested and exercisable; or


(b)           in the case of Incentives that are either (i) settled only in
shares of Common Stock, or (ii) at the election of the Participant, settled in
shares of Common Stock, paying the holder thereof an amount equal to a
reasonable estimate of the difference between the net amount per share payable
in such transaction or as a result of such transaction, and the price per share
of such Incentive to be paid by the Participant (hereinafter the “Spread”),
multiplied by the number of shares subject to the Incentive.  In cases where the
shares constitute, or would after exercise, constitute Restricted Stock, the
Company, in its discretion, may include some or all of those shares in the
calculation of the amount payable hereunder.  In estimating the Spread,
appropriate adjustments to give effect to the existence of the Incentives shall
be made, such as deeming the Incentives to have been exercised, with the Company
receiving the exercise price payable thereunder, and treating the shares
receivable upon exercise of the Incentives as being outstanding in determining
the net amount per share.  In cases where the proposed transaction consists of
the acquisition of assets of the Company, the net amount per share shall be
calculated on the basis of the net amount receivable with respect to shares of
Common Stock upon a distribution and liquidation by the Company after giving
effect to expenses and charges, including but not limited to taxes, payable by
the Company before such liquidation could be completed.


(c)           An Award that by its terms would be fully vested or exercisable
upon a Change in Control will be considered vested or exercisable for purposes
of Section 13.4(a) hereof.




ARTICLE 14
LIQUIDATION OR DISSOLUTION


Subject to Section 13.4 hereof, in case the Company shall, at any time while any
Incentive under this Plan shall be in force and remain unexpired, (i) sell all
or substantially all of its property, or (ii) dissolve, liquidate, or wind up
its affairs, then each Participant shall be entitled to receive, in lieu of each
share of Common Stock of the Company which such Participant would have been
entitled to receive under the Incentive, the same kind and amount of any
securities or assets as may be issuable, distributable, or payable upon any such
sale, dissolution, liquidation, or winding up with respect to each share of
Common Stock of the Company.  If the Company shall, at any time prior to the
expiration of any Incentive, make any partial distribution of its assets, in the
nature of a partial liquidation, whether payable in cash or in kind (but
excluding the distribution of a cash dividend payable out of earned surplus and
designated as such) and an adjustment is determined by the Committee to be
appropriate to prevent the dilution of the benefits or potential benefits
intended to be made available under the Plan, then the Committee shall, in such
manner as it may deem equitable, make such adjustment in accordance with the
provisions of Article 12 hereof.




ARTICLE 15
INCENTIVES IN SUBSTITUTION FOR
INCENTIVES GRANTED BY OTHER ENTITIES


Incentives may be granted under the Plan from time to time in substitution for
similar instruments held by employees, independent contractors or directors of a
corporation, partnership, or limited liability company who become or are about
to become Employees, Contractors or Outside Directors of the Company or any
Subsidiary as a result of a merger or consolidation of the employing corporation
with the Company, the acquisition by the Company of equity of the employing
entity, or any other similar transaction pursuant to which the Company becomes
the successor employer.  The terms and conditions of the substitute Incentives
so granted may vary from the terms and conditions set forth in this Plan to such
extent as the Committee at the time of grant may deem appropriate to conform, in
whole or in part, to the provisions of the Incentives in substitution for which
they are granted.




ARTICLE 16
MISCELLANEOUS PROVISIONS


16.1           Investment Intent.  The Company may require that there be
presented to and filed with it by any Participant under the Plan, such evidence
as it may deem necessary to establish that the Incentives granted or the shares
of Common Stock to be purchased or transferred are being acquired for investment
and not with a view to their distribution.


16.2           No Right to Continued Employment.  Neither the Plan nor any
Incentive granted under the Plan shall confer upon any Participant any right
with respect to continuance of employment by the Company or any Subsidiary.


16.3           Indemnification of Board and Committee.  No member of the Board
or the Committee, nor any officer or Employee of the Company acting on behalf of
the Board or the Committee, shall be personally liable for any action,
determination, or interpretation taken or made in good faith with respect to the
Plan, and all members of the Board and the Committee, each officer of the
Company, and each Employee of the Company acting on behalf of the Board or the
Committee shall, to the extent permitted by law, be fully indemnified and
protected by the Company in respect of any such action, determination, or
interpretation.


16.4           Effect of the Plan.  Neither the adoption of this Plan nor any
action of the Board or the Committee shall be deemed to give any person any
right to be granted an Award or any other rights except as may be evidenced by
an Award Agreement, or any amendment thereto, duly authorized by the Committee
and executed on behalf of the Company, and then only to the extent and upon the
terms and conditions expressly set forth therein.


16.5           Compliance With Other Laws and Regulations.  Notwithstanding
anything contained herein to the contrary, the Company shall not be required to
sell or issue shares of Common Stock under any Incentive if the issuance thereof
would constitute a violation by the Participant or the Company of any provisions
of any law or regulation of any governmental authority or any national
securities exchange or inter-dealer quotation system or other forum in which
shares of Common Stock are quoted or traded (including without limitation
Section 16 of the 1934 Act and Section 162(m) of the Code); and, as a condition
of any sale or issuance of shares of Common Stock under an Incentive, the
Committee may require such agreements or undertakings, if any, as the Committee
may deem necessary or advisable to assure compliance with any such law or
regulation.  The Plan, the grant and exercise of Incentives hereunder, and the
obligation of the Company to sell and deliver shares of Common Stock, shall be
subject to all applicable federal and state laws, rules and regulations and to
such approvals by any government or regulatory agency as may be required.


16.6           Tax Requirements.  The Company or, if applicable, any Subsidiary
(for purposes of this Section 16.6, the term “Company” shall be deemed to
include any applicable Subsidiary), shall have the right to deduct from all
amounts paid in cash or other form in connection with the Plan, any Federal,
state, local, or other taxes required by law to be withheld in connection with
an Award granted under this Plan.  The Company may, in its sole discretion, also
require the Participant receiving shares of Common Stock issued under the Plan
to pay the Company the amount of any taxes that the Company is required to
withhold in connection with the Participant’s income arising with respect to the
Award.  Such payments shall be required to be made when requested by the Company
and may be required to be made prior to the delivery of any certificate
representing shares of Common Stock.  Such payment may be made (i) by the
delivery of cash to the Company in an amount that equals or exceeds (to avoid
the issuance of fractional shares under (iii) below) the required tax
withholding obligations of the Company; (ii) if the Company, in its sole
discretion, so consents in writing, the actual delivery by the exercising
Participant to the Company of shares of Common Stock, which shares so delivered
have an aggregate Fair Market Value that equals or exceeds (to avoid the
issuance of fractional shares under (iii) below) the required tax withholding
payment; (iii) if the Company, in its sole discretion, so consents in writing,
the Company’s withholding of a number of shares to be delivered upon the
exercise of the Stock Option, which shares so withheld have an aggregate Fair
Market Value that equals or exceeds the required tax withholding payment; or
(iv) any combination of (i), (ii), or (iii).  To the extent the number of shares
delivered in accordance with Section 16.6(i) or (ii) or withheld in accordance
with Section 16.6(iii) exceeds the required tax withholding due, the Company
shall make a cash payment to the Participant equal to the excess amount as soon
as administratively practicable thereafter.  The Company may, in its sole
discretion, withhold any such taxes from any other cash remuneration otherwise
paid by the Company to the Participant.  The Committee may in the Award
Agreement impose any additional tax, social insurance, fringe benefit, payment
on account requirements or provisions that the Committee deems necessary or
desirable.


16.7           Assignability.  Incentive Stock Options may not be transferred,
assigned, pledged, hypothecated or otherwise conveyed or encumbered other than
by will or the laws of descent and distribution  and may be exercised during the
lifetime of the Participant only by the Participant or the Participant’s legally
authorized representative, and each Award Agreement in respect of an Incentive
Stock Option shall so provide. The designation by a Participant of a beneficiary
will not constitute a transfer of the Stock Option.  The Committee may waive or
modify any limitation contained in the preceding sentences of this Section 16.7
that is not required for compliance with Section 422 of the Code.


Except as otherwise provided herein, Nonqualified Stock Options  and SARs may
not be transferred, assigned, pledged, hypothecated or otherwise conveyed or
encumbered other than by will or the laws of descent and distribution or in
accordance with the terms of a qualified domestic relations order.  The
Committee may, in its discretion, authorize all or a portion of a Nonqualified
Stock Option or SAR to be  granted to a Participant on terms which permit
transfer by such Participant to (i) the spouse (or former spouse), children or
grandchildren of the Participant (“Immediate Family Members”), (ii) a trust or
trusts for the exclusive benefit of such Immediate Family Members, (iii) a
partnership in which the only partners are (1) such Immediate Family Members
and/or (2) entities which are controlled by the Participant and/or Immediate
Family Members, (iv) an entity exempt from federal income tax pursuant to
Section 501(c)(3) of the Code or any successor provision, or (v) a split
interest trust or pooled income fund described in Section 2522(c)(2) of the Code
or any successor provision, provided that (x) there shall be no consideration
for any such transfer, (y) the Award Agreement pursuant to which such
Nonqualified Stock Option or SAR is granted must be approved by the Committee
and must expressly provide for transferability in a manner consistent with this
Section, and (z) subsequent transfers of transferred Nonqualified Stock Options
or SARs shall be prohibited except those by will or the laws of descent and
distribution.


Following any transfer, any such Nonqualified Stock Option and SAR shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer, provided that for purposes of Articles 9, 10, 12,
14 and 16 hereof the term “Participant” shall be deemed to include the
transferee.  The events of Termination of Service shall continue to be applied
with respect to the original Participant, following which the Nonqualified Stock
Options and SARs shall be exercisable or convertible by the transferee only to
the extent and for the periods specified in the Award Agreement.  The Committee
and the Company shall have no obligation to inform any transferee of a
Nonqualified Stock Option or SAR of any expiration, termination, lapse or
acceleration of such Stock Option or SAR.  The Company shall have no obligation
to register with any federal or state securities commission or agency any Common
Stock issuable or issued under a Nonqualified Stock Option or SAR that has been
transferred by a Participant under this Section 16.7.


16.8           Use of Proceeds.  Proceeds from the sale of shares of Common
Stock pursuant to Incentives granted under this Plan shall constitute general
funds of the Company.


16.9           Legend.  Each certificate representing shares of Restricted Stock
issued to a Participant shall bear the following legend, or a similar legend
deemed by the Company to constitute an appropriate notice of the provisions
hereof (any such certificate not having such legend shall be surrendered upon
demand by the Company and so endorsed):


On the face of the certificate:


“Transfer of this stock is restricted in accordance with conditions printed on
the reverse of this certificate.”


On the reverse:


“The shares of stock evidenced by this certificate are subject to and
transferable only in accordance with that certain Fossil, Inc. 2008 Long-Term
Incentive Plan, a copy of which is on file at the principal office of the
Company in Dallas, Texas.  No transfer or pledge of the shares evidenced hereby
may be made except in accordance with and subject to the provisions of said
Plan.  By acceptance of this certificate, any holder, transferee or pledgee
hereof agrees to be bound by all of the provisions of said Plan.”


The following legend shall be inserted on a certificate evidencing Common Stock
issued under the Plan if the shares were not issued in a transaction registered
under the applicable federal and state securities laws:


“Shares of stock represented by this certificate have been acquired by the
holder for investment and not for resale, transfer or distribution, have been
issued pursuant to exemptions from the registration requirements of applicable
state and federal securities laws, and may not be offered for sale, sold or
transferred other than pursuant to effective registration under such laws, or in
transactions otherwise in compliance with such laws, and upon evidence
satisfactory to the Company of compliance with such laws, as to which the
Company may rely upon an opinion of counsel satisfactory to the Company.”


A copy of this Plan shall be kept on file in the principal office of the Company
in Dallas, Texas.


                        ***************


IN WITNESS WHEREOF, the Company has caused this instrument to be executed as of
May 21, 2008, by its Chief Executive Officer and Secretary pursuant to prior
action taken by the Board.




                    FOSSIL, INC.




                    By:     _________________                                                                      
                    Name:_________________                                                                           
                    Title:  _________________                                                                        


Attest:




____________________________________







